Title: From George Washington to Lieutenant Colonel William Washington, 8 July 1779
From: Washington, George
To: Washington, William


        
          Dr Sir
          Head Qrs New Windsor July the 8 1779
        
        On saturday I received Your Letter of the 30th of June. I am much concerned to find that your Regiment was in so low a condition as not to admit a larger Detachment’s going to the Southward. As the Remainder of the Horses with you—and those you are to procure from Mr Mitchell are unfit to take the field yet, You may as well remain at Wilmington as any where else for the purpose of recruiting & training them. At the same time I must request your greatest attention to those points—and that you will inform the Board of War of your progress and transmit them returns of your strength—that they may know how to direct your future conduct. The enormous expence attending the Horse and your own disposition will, I am

persuaded, lead you to every exertion to fit Yours for service as soon as possible.
        I received the Stockings, which Mrs Logan has been so polite as to send me. I am Dr sir Yr Most Obedt sert
        
          G. Washington
        
      